          Case 1:19-cv-02532-PAE Document 61 Filed 01/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 RICARDO CAJERO TORRES, et al.,

                                        Plaintiffs,                 19 Civ. 2532 (PAE) (RWL)
                        -v-
                                                                              ORDER
 SUSHI SUSHI HOLDINGS INC., et al.,

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

       On January 14, 2021, the Court directed attorney Vincent L. Gonzalez, by January 15,

2021, either to move to withdraw or file a letter stating his intention to remain counsel to the

defendants. See Dkt. 60 at 1 n.1. The Court has not received any filing by Gonzalez.

       Accordingly, it is hereby ordered that Gonzalez shall file, by 5:00 p.m. on January 20,

2021, either a motion to withdraw or a letter stating his intention to stay on as counsel to the

defendants.

       SO ORDERED.

                                                            PaJA.�
                                                      __________________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: January 19, 2021
       New York, New York
